Name: Commission Regulation (EEC) No 2993/91 of 11 October 1991 on arrangements for imports into the Community of certain textile products (category 3) originating in India
 Type: Regulation
 Subject Matter: international trade;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 285/12 Official Journal of the European Communities 15. 10. 91 COMMISSION REGULATION (EEC) No 2993/91 of 11 October 1991 on arrangements for imports into the Community of certain textile products (category 3) originating in India THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATIONHaving regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Commission Regulation (EEC) No 2416/91 (2), and in particular Article 11 thereof, Article 1 without prejudice to the provisions of Article 2, imports into the Community of the category of products origin ­ ating in India and specified in the Annex hereto shall be subject to the provisional quantitative limits set out in that Annex. Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of certain textile products (category 3) specified in the Annex hereto and originating in India have exceeded the level referred to in Article 11 (2) ; Whereas, in accordance with Article 1 1 (5) of Regulation (EEC) No 4136/86, on 18 September 1991 India was noti ­ fied of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested India for a provisional period of three months to limit its exports to the Community of products falling within category 3 to the provisional quantitative limits set out in the Annex with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from India to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86. 3. All quantities of products shipped from India to the Community on or after 18 September 1991 and released for free circulation shall be deducted from the quantita ­ tive limits laid down. These provisional limits shall not, however, prevent the importation of products covered by them but shipped from India before the date of entry into force of this Regulation. Whereas Article 11 (13) ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 : Whereas the products in question exported from India between 18 September 1991 and the date of entry into force of this Regulation must be set off against the quan ­ titative limits which have been introduced : Whereas these quantitative limits should not prevent the importation of products covered by them shipped from India before the date of entry into force of this Regula ­ tion ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 17 December 1991 . (') OJ No L 387, 31 . 12. 1986, p. 42. f2) OJ No L 221 , 9 . 8 . 1991 , p. 8 . 15. 10. 91 Official Journal of the European Communities No L 285/13 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 October 1991 . For the Commission Frans ANDRIESSEN Vice-President ANNEX Category CN code Description Third country Unit Member State Quantitative limits from 18 September to 17 December 1991 3 551211 00 5512 19 10 5512 19 90 5512 21 00 5512 29 10 5512 29 90 Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics India tonnes D F I BNL UK IRL 204 199 142 232 2 087 9 5512 91 00Il Il DK 3 5512 99 10IIIlII GR 17 5512 99 90IIIlIl ES 70 IlIlIlIl PT 17 \ 5513 11 10IIIlIIIl 5513 11 30 IlIl EEC 2980 5513 11 90 I Il\ 5513 12 00IIIlII - 5513 13 00IIIlIl\ l 5513 19 00 Il\ 5513 21 10 I IlIl\ 5513 21 30 Il\ 5513 21 90 \ Il\ 5213 22 00|| Il\ 5513 23 00Il Il\ 5513 29 00Il IIIl l 5513 31 00Il 5513 32 00Il II 5513 33 00 l .\ l .\ 5513 39 00|| || 5513 41 00 II 5513 42 00 \ \ 5513 43 00||\ 5513 49 00 \ \ I 551411 00|1\ ||I 5514 12 00 \ \ 551413 00II\ \ l 551419 00 l 5514 21 00||\ \ Il 5514 22 00 \ \ 5514 23 00II\ \ 5514 29 00Il\ \ 5514 31 00 \ \ l 5514 32 00IIl 5514 33 00IIl 5514 39 00 I l 5514 41 00 I l \ 5514 42 00 I \ \ ¢ 5514 43 00 I l l 5514 49 00 I \ No L 285/14 Official Journal of the European Communities 15. 10 . 91 Category CN code Description Third country Unit Member State Quantitative limits from 18 September to 17 December 19.91 3 (cont'd) 551511 10 5515 11 30 5515 11 90 \ I 5515 12 10 l II 5515 12 30 5515 12 90 II 5515 13 11 I \ \ 5515 13 19 II 5515 13 91 \ II 5515 13 99 I II 551519 10IlI II I 5515 19 30 I 5515 19 90Il I l 5515 21 10 \ 5515 21 30Il IIIl 5515 21 90Il IIIl 5515 2211Il1 IIIlI \ 5515 2219II IIIll 5515 22 91Il II \ 5515 22 99 \ II \ l 5515 29 10Il IIIl 5515 29 30Il IIIl 5515 29 90IlIlIIli 5515 91 10 \ Il 5515 91 30 \ \.!II l 5515 91 90IlIlII 5515 9211 I IIII 5515 9219 l II 5515 92 91Il II 5515 92 99Il IIIl 5515 99 10Il II 5515 99 30 IlIIIl 5515 99 90 II 5803 90 30 I ex 5905 00 70 I ex 6308 00 00 II